Citation Nr: 0935422	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-28 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Legal entitlement to non-service connected death pension 
benefits.

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who had 
recognized active service in the Philippine Scouts from April 
1946 to March1949.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a November 2006 
decisional letter of the Manila RO. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in March 2005; the causes of death 
listed on his death certificate are cardiopulmonary accident 
secondary to massive cardiovascular disease embolism 
secondary to coronary artery disease atrial fibrillation with 
rapid ventricular response, recent myocardial infarction, 
inferior wall; sepsis secondary to pneumonia.

2.  The Veteran had not established service connection for 
any disability.

3.  The Veteran's death-causing disabilities are not shown to 
have been manifested in, or to have been related to, his 
service; cardiovascular disease was not manifested in the 
first year following his discharge from active duty.

4.  The Veteran's sole active service was in the new 
Philippine Scouts, pursuant to Public Law 190.

5.  At the time of his death, the Veteran did not have a 
pending claim for VA benefits.

CONCLUSIONS OF LAW

1. Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1310, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2008).

2.  As the Veteran did not have qualifying service, the 
threshold legal requirement for establishing entitlement to 
VA nonservice-connected death pension benefits is not met.  
38 U.S.C.A. §§ 101, 107, 1521, 1541 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.1, 3.2, 3.3, 3.40, 3.41, 3.203 (2008).

3. The appellant's claim for accrued benefits lacks legal 
merit.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.1000(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 159(b)(1)(including, as amended May 30, 2008, 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice in a claim for dependency and indemnity 
compensation (DIC) must include: (1) a statement of the 
conditions, if any, for which a Veteran was service-connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected claim; and (3) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a condition not yet service-connected.

A January 2008 letter (and a March 2009 letter in greater 
detail) provided the appellant the type of notice that is 
required for DIC claims under Hupp.  She was specifically 
advised that at the time of the Veteran's death he did not 
have any service-connected disabilities, and told what she 
would need to show to establish service connection for the 
cause of the Veteran's death and to demonstrate legal 
entitlement to death pension benefits.  As the claim was 
subsequently readjudicated by supplemental statements of the 
case (SSOCs) in June 2009 (after further evidence was 
received), any notice timing error was cured.  38 U.S.C.A. § 
7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 
(2006).

Regarding the claims for non-service connected death pension 
and accrued benefits, as will be discussed further below, 
these claims are being denied as a matter of law. In 
VAOPGCPREC 5-2004 (2004) VA's Office of General Counsel held 
that the VCAA does not require either notice or assistance 
when the claim cannot be substantiated under the law or based 
on the application of the law to undisputed facts.  The Court 
has also held that the VCAA does not apply in matters where 
the law, and not the evidence, is dispositive.  Mason v. 
Principi, 16 Vet. App. 129 (2002).  The appellant was advised 
of the bases for the denials of these claims, and was given 
ample opportunity to respond.

The Veteran's service treatment records (STRs) are not 
associated with the claims file, and are presumed 
irretrievably lost; pertinent post-service treatment records 
have been secured.  The appellant has not identified any 
pertinent evidence that is outstanding.  The Board has 
considered whether a VA medical opinion is necessary and 
finds that, because there is no evidence to suggest that the 
Veteran's terminal heart condition is in any way related to 
his military service, a nexus opinion is not necessary.  VA's 
heightened duty to assist is met.  Accordingly, the Board 
will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

        1.  Service Connection for the Cause of the Veteran's 
Death

To establish service connection for the cause of the 
Veteran's death, it must be shown that a service-connected 
disability was a principal or contributory cause of death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-
connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death - e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c).  

Service connection is warranted for disability due to disease 
or injury that was incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain 
chronic disease (to include cardiovascular disease) may be 
service connected on a presumptive basis if shown to have 
been manifested to a compensable degree in a specified period 
of time (one year for cardiovascular disease) following a 
veteran's separation from active duty.  38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance between positive and 
negative evidence on a material issue in contention, the 
benefit of the doubt in resolving each such issue must be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  If so, the claim is denied; 
if the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The Veteran died in March 2005.  His death certificate lists 
the cause of his death as: cardiopulmonary accident secondary 
to massive cardiovascular disease embolism secondary to 
coronary artery disease atrial fibrillation with rapid 
ventricular response, recent myocardial infarction, inferior 
wall; sepsis secondary to pneumonia.  No contributory cause 
of death was listed.

It has been certified that any records pertaining to the 
Veteran were destroyed in the July 1973 fire at the National 
Personnel Records Center in St. Louis.  In such cases VA has 
a well-recognized heightened duty to assist the appellant in 
substantiating her claim.   
There is no evidence showing or suggesting that the listed 
causes of the Veteran's death were manifested in service, or 
that his cardiovascular disease was manifested in the initial 
year following his separation from active duty.  The earliest 
evidence in the record that the Veteran had cardiovascular 
disability is in the report of a September 1995 VA 
examination performed in connection with his claim for 
nonservice-connected pension.  The history he provided at the 
time was that he suffered a heart attack approximately two 
years prior and a stroke approximately one year prior.  

A statement from the Veteran's treating physician, Dr. 
T.D.E., notes that the Veteran was admitted to the hospital 
as a cardiac case 10 days before he died and that he had 
undergone surgery twice previously for left and right 
inguinal hernias.  These ailments were attributed to 
"excessive and over strenuous activities related to his 
work." 

As it is not shown that a death-causing disability was 
manifested in service or was related to the Veteran's 
service, service connection for the cause of the Veteran's 
death on the basis that a disease that was the primary or 
contributory cause of death became manifest in service and 
persisted is not warranted.  As cardiovascular disease was 
not manifested in the first year following the Veteran's 
discharge from active duty, service connection for the cause 
of death on the basis that a primary cause of death was 
service connected (under 38 U.S.C.A. §§  1112, 1137) likewise 
is not warranted.  

As the Veteran had not established service connection for any 
disability during his lifetime, service connection for the 
cause of his death on the basis that a service connected 
disability was a contributory cause of death is also not 
warranted.  Notably, the private physician's statement 
submitted in support of the Veteran's claim does not relate 
any death-causing disability to the Veteran's service (at 
most it may be interpreted as opining the Veteran's hernias 
were somehow related to his service on Guam); they do not 
indicate or suggest that the hernias were primary or 
contributory causes of the Veteran's death.  

The appellant's theory of entitlement appears to be premised 
on a nexus between the hardships the Veteran endured as 
Philippine Scout and his death.  However, she has provided no 
competent evidence showing or suggesting that such hardships 
resulted in any disabilities that were primary or 
contributory causes of the Veteran's death.  Significantly, 
the statement of Dr. T.D.E attributes the Veteran's 
"ailments" (presumably his heart conditions as well as his 
hernias) to overwork; she does not attribute them to the 
Veteran's military service.  

As it is not shown that a service connected disability was 
either a primary or contributory cause of the Veteran's 
death, the preponderance of the evidence is against this 
claim.  The benefit-of-the-doubt doctrine does not apply.  
The claim must be denied.

2. Nonservice-Connected Death Pension Benefits

VA law provides that nonservice-connected death pension 
benefits shall be paid to the surviving spouse of a Veteran 
of a period of war who meets established service 
requirements.  38 U.S.C.A. § 1541.  

The term "Veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  In turn, 
"active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), (b).  The "Armed Forces" 
consist of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.  Service in the Philippine Scouts under 
section 14 of Public Law 190, 79th Congress, (the Armed 
Forces Voluntary Recruitment Act of 1945, covering all 
enlistments and reenlistments of Philippine Scouts between 
October 6, 1945, and June 30, 1947) is qualifying service for 
compensation and dependency and indemnity compensation (DIC) 
benefits.  However, it is not qualifying service for 
nonservice-connected pension (to include death pension) 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b).

The service department has certified that the Veteran's sole 
military service consisted of service with the Philippine 
Scouts from April 1946 to March 1949.  It is neither shown 
nor alleged that he had any additional active service.  As 
such service is not qualifying for VA pension (to include 
death pension) benefits (see 38 C.F.R. § 3.40(b), the Board 
finds that the appellant does not meet the basic legal 
requirements for entitlement to nonservice-connected death 
pension benefits.  

The Board notes that the Veteran was receiving nonservice-
connected pension at the time of his death.  A December 2006 
Administrative Decision determined that such had been awarded 
as a result of an administrative error (since he did not have 
the requisite qualifying service).  The appellant asserts 
that, because the Veteran had been awarded pension, she is 
entitled to death pension benefits, essentially under the 
doctrine of equitable estoppel.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that, although equitable estoppel is available against the 
government, it is not available to grant a money payment 
where Congress has not authorized such a payment or the 
recipient does not qualify for such a payment under 
applicable statutes.  McCay v. Brown, 106 F.3d 1577 (Fed. 
Cir. 1997).  

The law is dispositive in this matter; the appellant's claim 
must be denied as lacking legal merit.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

3. Accrued Benefits

Accrued benefits are "periodic monetary benefits . . . 
authorized under law administered by [VA], to which a payee 
was entitled at his or her death under existing ratings for 
decisions or those based on evidence in the file at the date 
of death, and due and unpaid . . . ."  38 U.S.C.A. § 
5121(a); 38 C.F.R. 3.1000 (a) (as amended 71 Fed. Reg. 78368 
(effective Jan. 29, 2007)).  An "[a]pplication for accrued 
benefits must be filed within one year after the date of 
death."  38 C.F.R. § 3.1000 (c).  In the case at hand, the 
Veteran died in March 2005 and the appellant filed her claim 
in September 2005.  Therefore, the claim was timely filed.

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
Federal Circuit concluded that, "for a surviving spouse to 
be entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  

The Veteran had no claims for VA benefits pending at the time 
of his death.  Consequently, the appellant's derivative claim 
for accrued benefits must be denied as a matter of law.  See 
Jones, 136 F.3d .at 1299; Sabonis, 6 Vet. App. at 430. 


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Legal entitlement to non-service connected death pension 
benefits is denied.

Entitlement to accrued benefits is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


